 In the Matter of THE Los ANGELESSPRINGBEDCOMPANYandUNITEDFURNITURE WORKERS OF AMERICA, LOCAL576, C. I.O.Case No. C-1351.-Decided June 10, 1940FurnitureManufacturing Industry-Interference, Restraint, and Coercion:anti-union statements by supervisory employees, indicating respondent's hostilityto outside organizations-Discrimination: charges of, sustained; 15 employees,.including union leaders, allegedly laid off for lack of work, found to have been.discriminatorily discharged because.ofunionactivity-Reinstatement: dis-charged employees-BackPay:awarded-UnitAppropriate for CollectiveBargaining:no controversy as to ; all production employees excluding officeand clerical employees, and supervisory employees not working at the trade--Representatives:proof of choice;authenticated list of membership applications;not contested-CollectiveBargaining:meeting with union representatives with-out treating or recognizing the Union as the exclusive representatives of em-ployees constitutes refusal to bargain;respondent ordered to bargain uponrequest.Mr. David Sokol,for the Board.Mr. Robert F. Chapman, Mr. James S. Wollacott,andMr. WilliamA. Moeller,of Los Angeles, Calif., for the respondent.Mr. Ernest Marsh,of Los Angeles, Calif., for the United.Mr. Gilbert V. Rosenberg,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon amended charges duly filed by United Furniture Workersof America, Local 576, herein called the United, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Twenty-first Region (Los Angeles, California),issued itscomplaint, dated June 1, 1939, against The Los Angeles Spring BedCompany, Los Angeles, California, herein called the respondent, al-leging that the respondent had engaged in andwas engaging inunfair labor practices affecting commerce, within themeaning ofSection 8 (1), (3), and (5) and Section 2 (6) and (7) of the Na-tional Labor Relations Act, herein called the Act.Concerning the unfair labor practices, the complaint,as amendedat the hearing, alleged in substance that the respondent discouraged24 N. L.R. B., No. 51. -528 LOS ANGELES SPRING BED COMPANY529membership in the United by discharging and/or laying off andrefusing to reinstate the 15 persons listed in Appendix A' becausethey had joined and assisted the United, refused to bargain col-lectivelywith the United as the exclusive representative of therespondent's employees within an appropriate unit, and by the fore-going acts and` refusals and by other acts interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.Copies of the complaint and accompanying notice of hearing wereserved upon the respondent and the United.On June 15, 1939, therespondent filed its answer to the complaint denying the allegationof unfair labor practises but admitting that appropriateness of thebargaining unit as alleged therein.'Pursuant to notice, a hearing was held on June 15, 16, and 19,1939, at Los Angeles, California, before Thomas H. Kennedy, theTrial Examiner duly designated by the Board. The Board wasrepresented by counsel, and the respondent and the United by theirrespective representatives; all participated in the hearing.Full op-portunity to be heard; to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues was afforded allparties.Several rulings upon motions and objections to the ad-mission of evidence were made by-the Trial Examiner at the hearing.that no prejudicial errors were committed.The rulings are herebyaffirmed.On August 31, 1939, the Trial Examiner filed his IntermediateReport, copies of which were served upon all the parties, whereinhe found that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 (1), (3), and (5) and.Section 2 (6) and (7) of the Act.He recommended that the respondent cease and desist from its un-fair labor practices, reinstate with back pay the 15 persons listedin Appendix A, and, upon request, bargain collectively with theUnited.Exceptions to the Intermediate Report were thereafterfiled by the respondent.Pursuant to notice, and upon request of the respondent, a hearingwas held before the Board in Washington, D. C., on January 23,1940, for the purpose of oral argument.The respondent appearedby a representative and participated in the argument.The Boardhas fully considered the exceptions of the respondent and the argu-1Pursuant to the terms of a stipulation entered into by the respondent and counselfor the Board,the amended charges and the complaint were amended at the hearingby adding the name of Robert M. Edwards to the list of employees alleged therein tohave been discriminatorily treated.Counsel for the Board waived objection to the respondent's delay in Ming its answer. 530DECISIONS OF NATIONAL- LABOR RELATIONS- BOARDment advanced at the . hearing before the Board and, in so far asthe exceptions are inconsistent with the findings, conclusions, andorder set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Los Angeles Spring Bed Company is an Ohio corporationduly licensed to transact business in the State of California. Itsprincipal office and its factory where the respondent manufacturesspring and metal beds, day beds, cots, coil springs, and wire-bedproducts are in Los Angeles, California.During 1938 the respond-ent purchased raw materials, consisting principally of steel, steelwire, rivets, and paint, valued at approximately $161,000.Approxi-mately 50 per cent of such raw materials originated outside the Stateof California.During the same period the respondent sold productsaggregating $293,548 in value, of which approximately 12 per centwere shipped to, purchasers outside the State of California.Therespondent employs approximately 70 production workers in itsfactory.It stipulated that it is engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.II.THE ORGANIZATION INVOLVEDUnited Furniture Workers of America, Local 576, is a labor or-ganization affiliated with the Congress of Industrial Organizations.It admits to membership all production employees of the respondentexcept office and clerical employees, and supervisory employees notworking at the trade.III.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercionFernando Gonzales, one of the employees named in the instantcomplaint, started to work for the respondent in July 1936.WhenGonzales applied for employment Moeller, the respondent's vicepresident and general manager, asked him whether he belonged toa union.Gonzales replied in the negative and Moeller hired him.When Roger Johnson, another alleged victim of discrimination inthe instant case, applied to Moeller for employment in September1937 the latter asked him whether he had been a member of the LOS ANGELES SPRING BED COMPANY531union at his former place of employment.Johnson, too,was hiredafter answering this question in the negative.Alfred Bauer, a night foreman in the respondent's employ, onseveral occasions prior to the advent of the United in January 1939,stated to employees who were discussing unions that if a unionorganized the respondent's plant all the employees would have toobtain employment elsewhere.We find that the respondent,by Moeller's interrogation of Gonzalesand Johnson concerning their union affiliations,and by Bauer's in-timidatory remarks to the employees regarding the consequences ofunion organization in relation to their continued employment,inter-fered with, restrained,and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.In the first week of January 1939, Ernest Marsh, an organizer forthe United,began a membership campaign at the respondent's plant.Between January 3 and 13 Marsh distributed leaflets in, front of theplant and held several meetings during lunch periods in a vacantlot across the street from the plant and on the railroad tracks in therear of the plant.These meetings were well attended by the re-spondent's employees; by January 13 several had joined the United.Moeller,the respondent'svice president and general manager, ob-served these activities and read one of the leaflets which had beendistributed.On January 16, 1939, between 30 and 40 of the respondent's em-ployees attended a meeting of the United held at the home of itspresident, and a substantial number of them signed applicationcards.At this meeting a shop committee was established for therespondent's plant, with Fernando Gonzales as chairman and GordonLovell and Ernesto Guerrero as members.On the morning of January 18 the United intensified its member-ship campaign.Additional employees signed applications uponsolicitation in front of the plant and union buttons were distributedto employees and were worn by many at work.We find that theseactivities,too, were observed by Moeller.During the course of the membership campaign of the Unitedthe respondent indicated,through anti-union statements of GeneralManager Moeller and Foremen Higgins and Davis, that it was hostile.toward union organization among its employees.We shall set fortha few examples of such statements,basing our findings in this respectupon uncontradicted testimony of witnesses called by the Board.On or about January 14, 1939, Moeller, in a conversation withGuerrero, stated that he did not want any union at the plant andthat a union would not benefit the employees as the respondent wasalready paying higher wages than a union would demand. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDShortly after Ashton Moore, an employee, joined the United onJanuary 18, 1939, Foreman. Higgins told him that a "companyunion" was the only type of organization that had a chance at therespondent's plant.In a subsequent, conversation with Moore, Hig-gins asked the latter whether he belonged to the United.WhenMoore failed to reply, Higgins said that it vas .obvious that Moorewas a member.Higgins then admonished Moore for joining theUnited and told him that he had nothing to gain from his unionaffiliation as he was already earning as much as he could expect toreceive at the plant.When Moore retorted that he needed a unionto protect his job as several employees had already been discharged,Higgins asserted that the law did not prohibit a continuous lay-offwhich would discourage the employees so much that they would vol-untarily leave the respondent's employ.Higgins concluded the con-versation with an anecdote concerning an alleged unpleasant expe-rience of his wife with a union.Foreman Davis asked William W. Verburg, an employee, whetherthe latter was the union leader who was urging the respondent'semployees to join.Verburg replied in the negative.Davis statedthatMoeller wanted the information and that if it was true thatVerburg was the person responsible he could be dismissed.Verburgthereafter personally informed Moeller that he was not engaged inunion activities, whereupon Moeller stated that he was glad to hearit as unions were destructive.'Davis told Gordon Lovell, an employee, that Moeller was not infavor of unions, and expressed concern over the security of his ownjob as well as that of his brother, Frank Davis, in the event theUnited should organize the plant.Davis asked Reuben Mirandi, an employee, what Marsh was doingin front of the plant.When Mirandi replied that Marsh was solicit-ing members for the United, Davis nodded his head and "said itwouldn't do."When asked why he had advised the employees to hide their unionbuttons Davis replied, in the presence of Robert M. Edwards, anemployee, that he was afraid Moeller would be angry, and that hedid not want the employees who wore union buttons to lose their jobs.We find that the respondent, by the anti-union statements ofMoeller,Higgins, and Davis, above set forth, interfered with, re-strained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act.8 Foreman Davis and Verburg are deaf-mutes who communicate with each other in signlanguage.Statements herein attributed to Davis were made either in writing or by asign code. LOS ANGELES SPRING BED COMPANY533B. The dischargesBetween January 16 and 31, 1939, at the height of the membershipcampaign of the United, the respondent terminated the employmentof 12 of the 15 persons named in the complaint. Two of the remain-ing three were dismissed in April, and the last in June.The re-spondent contends that all were laid off for lack of work. Inasmuch,however, as the respondent asserts that it has adopted the policy ofrefusing to reemploy laid-off employees, the terminations are tanta-mount to discharges.We shall briefly consider each individual case.Roger Johnsonwas first employed by the respondent in September1937 as a helper at 35 cents an hour.He was discharged on January16, 1939.At time of his discharge Johnson ranked high in seniority,and was earning 45 cents an hour. Johnson joined the United onJanuary 12, 1939, attended its meetings in front of the plant, andsolicited members for it.On January 16 Foreman Allen informedJohnson that he was laid off for an indefinite period.When Allenfailed to give an explanation of the purported lay-off which wassatisfactory to Johnson, the latter spoke to Moeller, who assignedlack of work as the reason, stating that he was reducing thepersonnel.Marvin Gharetwas first employed by the respondent in July 1936as a riveter at 35 cents an hour. He was discharged on January 16,1939.At the time of his discharge Gharet was earning 45 cents anhour.During his employment he worked in several different de-partments.On one occasion, shortly before Gharet was transferredto the night shift, Foreman Chiara told him that any of the em-ployees who joined the union .would be discharged.Gharet joinedtheUnited on January 13 and thereafter encouraged other em-ployees to join.Finding his card out of the rack on the morning of January 16,Gharet asked Cragin, a foreman, for an explanation.The latterstated that Gharet was laid off because there was a scarcity of work,and suggested that he seek employment elsewhere.Gharet appliedfor reinstatement on several occasions after his discharge but wastold each time that there was no work.Fernando Gonzaleswas first hired by the respondent on July 30,1936, as a "knotter" at 35 cents an hour. Later he was transferredto the coil machine at 47 cents an hour.He also performed certainother general work.Joining the United on January 12, Gonzales became an activemember.On January 16 he was elected shop-committee chairman,a,fact well known in the plant.Two days later, on the afternoon ofJanuary 18, Foreman Allen laid Gonzales off indefinitely.When283035-42-vol. 24-35 534DECISIONS OP NATIONAL LABOR RELATIONS BOARDAllen and Moeller both told him that lack of work was the reasonfor his lay-off, Gonzales reminded them of the respondent's practiceof sharing work during slack periods, and stated that he knew thatwork was available; whereupon Moeller or Allen said, "Well, thereisno work and' conditions have changed."Thereafter,Gonzalesapplied for work wearing his union button, but was refusedreinstatement.Joseph Morriswas hired by the respondent in August 1936 as apainter at 40 cents an hour.He was discharged on January 18, 1939.At the time of his discharge Morris had the highest seniority amongthe painters and was earning 57 cents an hour.During slack periodshe used to help in other departments.Morris joined the United on January 18 and wore his union buttonat the plant.Later on the same day Foreman Cragin told Morristhat Moeller had instructed him to lay Morris off because of lack ofwork.Cragin suggested that Morris seek employment elsewhere andoffered to give him a letter of recommendation.When ForemanDavis was told of Morris' lay-off he expressed surprise, stating thatthe respondent did not usually lay off painters.He added, however,thatMoeller was not in favor ofunions.Edgar Anderson,a deaf-mute, was first hired by the respondent onSeptember 8, 1938, as a helper in the assembly department.On aboutJanuary 11, 1939, Foreman Davis laid Anderson off, allegedly becauseof slack business, but informed him that he could work alternatelyeach week with Vickers.Foreman Davis had previously told Ander-son's mother that her son, Edgar, would be laid off temporarily andthat the men were fools to join the union.The record does not showwhether Anderson was aware of this statement by Davis.Andersonjoined the United on January 16.Two days later, on January 18,Anderson returned to the plant for work wearing his union button .4Foreman Davis inquired whether Anderson had joined the union.When the latter replied in the affirmative, Davis said, "Don't comeback."Ashton Moorewas first employed by the respondent in 1931 as anassembler.He was discharged on January 23, 1939.During his em-ployment Moore also worked in the paint department, drove a truck,and finally was placed in the shipping department where he was work-ing at the time of his discharge.He had seniority over two otherpersons in that department.Moore joined the United on January 18, first wearing his union but-ton at the plant on January 23.On the latter day after lunch, Fore-4The complaintallegesthat Anderson was discharged on January 26, 1939.The TrialExaminer, however, found that the dischargeoccurred on January 18, and the respondentdid not exceptto that finding. LOS ANGELES SPRING BED COMPANY535man Higgins, after first telling Moore that he would not pay the unionfor the privilege of wearing a button, informed Moore that he wouldnot need his services for the remainder of the week as.business wasslow, but that he should report Monday.When Moore returned tothe plant the Friday following his lay-off for his pay check, Higginstold him not to report for work Monday as business was still slow.Nevertheless Moore, returning to the plant on Monday, asked Moellerwhether his lay-off was temporary or permanent; whereupon Moellerreplied that it was permanent, stating that since business was slowHiggins could also perform Moore's work.Moore then requested todrive the respondent's truck, which he had formerly done, but Moellerrefused, stating that he did not like to demote an employee and thatsince Moore had been at the plant a long time, the latter might wantto look for another job.William W. Verburg,5a deaf-mute, was first employed by the re-spondent in July 1929 at 50 cents an hour.He was discharged onJanuary 26, 1939.At the time of his discharge Verburg was earningbetween 60 cents and 70 cents an hour as an assembler, and had thehighest seniority among the assemblers.We have found above thatprior to his joining the United on January 16, in response to interro-gation by Foreman Davis, Verburg denied to Davis.and Moeller anyparticipation in union activity.However, after joining the United,Verburg wore his union button and indicated his approval of theunion to other deaf-mutes employed by the respondent.On January26 Foreman Davis laid Verburg off without assigning a reason.When Verburg requested an explanation of the lay-off from Moeller,he stated that there was no work available.Ernesto Guerrerowas first hired by the respondent in 1936 as anassembler at 35 cents an hour.He was discharged on January 26,1939.At the time of his discharge Guerrero was working in theassembly department where his earnings averaged between 70 centsand 80 cents an hour.Guerrero was one of the first employees to join the union movementat the plant.He joined the United on January 12, was elected to theshop committee, wore his union button at the plant, attended all unionmeetings, and recruited many union members.Although he hadpreviously been warned, as found above, that Moeller did not want aunion in the plant, Guerrero continued his union activity until hisdischarge.On January 26 Foreman Davis laid Guerrero off, stating that therewas no work and that there would be none for a long time in thefuture.On February,2 when Guerrero sought employment at the5Referred to as William W. Verberg in the complaint. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant, Foreman Davis told him to look for another job as he wouldnot be reemployed by the respondent.Frank Davis,a deaf-mute, was first hired by the respondent onJuly 19, 1936, as an assembler at 35 cents an hour.He was dischargedon January 26, 1939.At the time of his discharge Davis was earningbetween 50 cents and 70 cents an hour. Prior thereto Davis waswarned by his brother, Foreman Davis, that he would be dischargedif he joined the union.However, on January 18 Davis joined theUnited and wore a union button at the plant.On January 26 he waslaid off by Foreman Davis allegedly because of lack of work.Gordon Lovellwas first hired by the respondent in August 1934 asa helper in the assembly department at 30 cents an hour.He was dis-charged on January 26, 1939.At the time of his discharge he hadseniority over four other employees and was earning approximately$20 a week as an assembler.Although Lovell had been warned, as found above, of Moeller'shostile attitude toward the union, he nevertheless joined the Unitedon January 16 and was elected to the shop committee.He acted asinterpreter for the deaf-mutes at union meetings.On January 24Lovell first wore his union button at the plant, and on January 26Foreman Davis notified him that his services would not be needed thatmorning. In response to an inquiry whether the lay-off was perma-nent or temporary, Davis informed Lovell that he would be calledback when business improved.By the time of the hearing Lovell hadnot been reemployed by the respondent.Frank Riselywas first employed by the respondent in 1928 or 1929as a riveter at 40 cents or 45 cents an hour.He was discharged onJanuary 26, 1939.During his employment he worked in several de-partments, including the punch-press department where he was em-ployed at time of his discharge.Risely was then earning 65 cents anhour and ranked high in seniority in several departments.Risely joined the United on January 19, wore his union button at theplant, and was elected to the shop committee as a delegate from thepunch-press department.On January 26 Foreman Cragin laid Riselyoff, failing to assign a reason for the lay-off.Thereafter, Risely, afterreminding Moeller that he was an old employee who had previouslyworked during slack periods, asked the latter why he had been laidoff ;Moeller replied that "things had changed."Veir Andersonwas first employed by the respondent in February1934 as a riveter at 40 cents an hour.He was discharged on January31, 1939 6At the time of his discharge he was working at the punchpress and earning 65 cents an hour. Joining the United on January"The complaint alleges that Veir Anderson was discharged on January 27, 1939. LOS ANGELES SPRING BED COMPANY53718, he was elected to the shop committee and was subsequently electeditschairman.A few days thereafter, on January 31,. ForemanCragin laid Anderson off indefinitely, assigning lack of work as thereason for the lay-off.Thereafter Anderson, without success, ap-plied for'work'on several occasions.Reuben Mirandiwas first hired by the respondent in April 1936 asa wire straightener at 25 cents an hour.Thereafter, he was utilizedas a general handy man.He was discharged on April 2, 1939.Atthe time of his discharge Mirandi was earning 45 cents an hour.He joined the United on January 12, attended its meetings, en-couraged the deaf-mutes to join, and wore a union button at the plant.On April 2 Foreman Davis, after stating that he was having troublewith work of the newly hired employees at the plant, laid Mirandioffwithout explanation, stating that "he hated to see [Mirandi] goas he liked [Mirandi] there as a handy man." Thereafter, Mirandisought reinstatement without success.William C. Stickan 7was first employed by the respondent inSeptember 1936 as an assembler at 35 cents an hour.He was dis-charged on April 21, 1939. Stickan joined the United on January18, encouraged other employees to join it, and wore his union buttonat the plant.On March 25 he was elected shop-committee chairman.On the morning of April 21 Stickan distributed new union buttonsamong the employees at the plant and on the afternoon of that dayForeman Davis laid Stickan off, stating that Stickan's services weresatisfactory and that he personally disliked to lay him off.There-after, Stickan unsuccessfully sought reemployment.Robert M. Edwardswas first employed by the respondent in 1930at 35 cents an hour.He was discharged on June 2, 1939.During hisemployment he worked in the painting and assembling departmentsand, finally, in the shipping department.At the time of his dis-charge he earned 68 cents an hour.Edwards joined the United on January 18, 1939, attended meetingsand spoke in favor of the union.Upon seeing Edwards wearing aunion button at the plant, Higgins inquired, "Did they get you inthere, toand when Edwards replied, "Yes, sir," Higgins "justshook his head and walked away."On June 1 Edwards was subpenaed to testify at the hearing inthis proceeding.The next day Higgins approached Edwards andsaid, "Well, Red [Edwards], I got to do something that I hate todo-I have got to lay you off."When pressed by Edwards for areason for the lay-off, Higgins said that the respondent was going7 Referred to in the complaint as William C. F. Stickan. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDto get a man who could keep books." Shortly thereafter, whenEdwards asked Moeller about reinstatement, Moeller replied that hewas going to put another man in Edwards' place. Edwards thenreminded Moeller that he had previously said that he would try totake care of all the old men, whereupon Moeller said, "Well, menchange and times change."The record shows that none of the above-mentioned employees hadbeen reinstated by the respondent or had obtained other regular andsubstantially equivalent employment.All expressed a desire toreturn to work for the respondent.C. Conclusions regarding the dischargesAs we have stated, the respondent contends that the 15 men namedin the complaint were discharged solely for lack of work. It ex-plains its failure to rehire any of them by asserting that for manyyears it has had a "definite policy of not rehiring anyone once re-leased from the payroll." It contends, further, that it was unawareof the identity of members of the United and was therefore incapableof discharging employees for membership or activity therein.Finally, to show the non-discriminatory nature of its lay-off policy,it asserts that in the period from January to June 1939, it "released"29 persons in all from its employ.While it is true that the respondent's business was slack duringJanuary 1939, the record indicates that it thereafter improved andthat between March of that year and the time of the hearing in Junethe respondent hired 24 new employees.The new men so hired didthe same general kind of work as was previously performed by thedischarged employees.Prior to the advent of the United, moreover,the respondent had pursued the policy of sharing available work inpreference to laying off employees during slack periods.The respondent's assertion that it had for years refrained fromrehiring laid-off personnel is completely contrary to the record.Notonly did a number of the persons named in the complaint testifywithout contradiction that they had, in the past, been laid off andrehired,9 but the respondent itself informed the Regional Directorby letter dated June 22, 1936, that "Whenever business gets dull andwe are forced to lay-off help, we no doubt are willing to hire back thewellworthy deserving ones who are experienced before we hire newhelp to be broken in when business picks up." 108 The respondent did not assign inability to keep books as the reason for Edwards'lay-offor introduce evidence showing that knowledge of bookkeeping was necessaryto perform the duties connected with Edwards' job.9 Johnson, Gharet, Morris, Moore, Guerrero, Lovell, Veir Anderson, and Stickan.]UThis letter was written in connection with charges alleging discrimination on thepart of the respondent which were filed with the Regional Director in 1936. LOS ANGELES SPRING BED COMPANY539Thus as to 12 of the men named in the complaint it appears thatthe respondent, in discharging them at the height of a union organ-izing campaign abruptly departed from its earlier practice of sharingwork during slack periods, and that the respondent explains its sub-sequent employment of new men in their places by reference to apolicy, allegedly of long standing, but which appears in fact to bean innovation.Of the remaining three men, Mirandi and Stickanwere discharged in April, and Edwards in June.Their dischargesoccurred when the respondent's business was on the increase, so thatas to them the allegation of lay-off for lack of work is entirely with-out support.As regards the method of the selection of any of thesemen for termination, the respondent offered no evidence save generaland unsupported testimony by Moeller to the effect that Gharet,Johnson, and Morris were poor workmen.We have considered and must reject the contention of the respond-ent that it was incapable of discrimination because it was unaware ofthe identity of United members.Moeller and, other supervisoryemployees of the respondent, notably Foremen Higgins and Davis,engaged in a number of anti-union statements and interrogationsindicative of the respondent's hostile interest in the progress of theUnited.The activities of the adherents of that union were openlyconducted, meetings were held near the plant, employees wore unionbuttons to work.A number of the discharges occurred shortly afterthe employee in question had joined the United, had first worn hisunion button in the plant, or had engaged in some conspicuous unionactivity.We are convinced that the respondent, was aware of theidentity of those of its employees who were actively engaged in self-organization."Of the 29 men allegedly "released" by the respondent between Jan-uary and June 1939, 15 are named in the complaint, 4 more are mem-bers of the United as to whom no charge was filed, and 10 arenon-union employees.Inasmuch as the record does not indicatewhether the 14 men not named in the complaint were discharged orlaid off, or quit voluntarily, no inference can be drawn from thesefigures.Upon the entire record we are of the opinion and we accordinglyfind that the respondent discharged and thereafter refused to reinstatethe employees listed in Appendix A because of their membership andactivities in the United, and that it thereby discriminated in regardto their hire and tenure of employment, discouraged membership inthe United, and interfered with, restrained, and coerced its employeesin. the exercise of the rights guaranteed in Section 7 of the Act.'We note inthis connectionthat the respondentdischarged three successive shop-committeechairman(Gonzales,VeirAnderson,and Stickan),as wellas two other shopcommitteemen(Lovell andRisely). 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. The refusal to bargain1.The appropriate unitThe complaint, as amended, alleges, and the respondent admits inits answer thereto, that all the production employees of the respond-ent, excluding office and clerical employees, and supervisory employeesnot working at the trade, constitute an appropriate unit.We see noreason to deviate from this unit.We find that all production employees of the respondent, excludingoffice and clerical employees, and supervisory employees not workingat the trade, at all times material herein constituted and that theynow constitute a unit appropriate for the purpose of collective bar-gaining, and that such unit insures to the employees of the respondentthe full benefit of their right to collective bargaining and otherwiseeffectuates the policies of the Act.2.Representation by Local 576 of a majority in the appropriate unitThe complaint, as amended, alleges that on or about January 21,1939, and at all times thereafter the respondent has refused to bargaincollectively with the United.The respondent's pay roll for the weekending January 25, 1939, lists 67 production employees, including6 foremen or assistant foremen not properly in the unit.However,five 1:2 employees whom we have found to have been discriminatorilydischarged prior to that date were within the unit although not namedon the pay roll.We accordingly find that on January 21, 1939, therewere 66 employees in the unit we have found appropriate.The United introduced in evidence a list of the respondent'semployees who had signed membership applications, together withthe date upon which each signed.The respondent's representativechecked and compared this list with the original application cardssigned by the respondent's employees and did not challenge themajority representation of the United as reflected by the cards andthe list.According to this list the United had, on or before January21, 1939, been designated by 52 of the respondent's employees withinthe appropriate unit as their exclusive representative for the purposeof collective bargaining.The record discloses that the designationof the United by a majority in the appropriate unit continued throughApril 12, 1939, and at oral argument the respondent admitted thatthe United still represented a majority of its employees.We accordingly find that on January 21, 1939, and at all timesthereafter, and on April 12, 1939, the United was and has been desig-12 These employees are : Johnson,Gharet, Gonzales,Morris,and EdgarAnderson. LOS ANGELES SPRING BED COMPANY541nated and selected by a majority of the employees in the unit abovefound to be appropriate as their representative for the purpose ofcollective bargaining, and pursuant to Section 9 (a) of the Act, was,on January 21, 1939, and at all times thereafter, and on April 12,1939, the exclusive representative of all the employees in such unitfor the purposes of collective bargaining with the respondent inrespect to rates of pay, hours of employment, and conditions ofemployment.3.The refusal to bargainMarsh testified in detail in regard to attempts on his part to nego-tiate with the respondent on behalf of the United. James S. Wolla-cott, to whom the respondent delegated full power to act on its behalfin its dealings with the United,, failed to testify.The findings beloware based on the uncontroverted testimony of Marsh which we acceptas being substantially true.On January 21, 1939, Marsh informed Moeller by telephone thathe represented the United which had been designated by a majorityof the respondent's employees as their representative, and requesteda,meeting to negotiate an agreement and discuss the reinstatementof certain employees who allegedly had been discriminatorily dis-charged.Moeller replied" that the respondent had delegated fullauthority in this matter to Wollacott, and that it would be necessaryfor Marsh to see him.Marsh communicated with Wollacott and on January 24 they metwith one Muir, a Field Examiner employed by the Board, at theBoard's Regional Office.When Wollacott stated at this meeting thatthe respondent admitted the United's majority, Marsh proposed thatthe respondent reinstate the discharged employees, recognize theUnited as the employees' exclusive representative, enter into nego-tiations for a contract, and post notices that the respondent would notindulge in further discriminations.Wollacott then replied thatMoeller would not reinstate the employees and that the controversywould have to go to a hearing.He did agree, however, to submitMarsh's proposal to Moeller.At another conference between Wollacott and Marsh on January26 at the Regional Office of the Board, Wollacott stated that he hadpresentedMarsh's proposal to the respondent, but the "companydidn't care to do anything about it."Wollacott then tendered awritten , statement setting forth the respondent's position whichstated in effect that until after the furniture "Mart" the respondentcould not exactly determine its manufacturing program for the earlypart of 1939, or the number and type of employees it would need; thatthe employees who had been previously laid off were selected "on the 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDbasis of proper reduced working conditions"; and that changes in"style and class 'of merchandise" will require "reorganization andchanges in personnel," and possibly a further personnel reductionAs the conference concluded Wollacott stated that "the company wasa tough outfit, and it would be necessary to hold a hearing."On January 30, in a conversation relating to another alleged dis-criminatory discharge which occurred prior thereto, Wollacott toldMarsh that the respondent felt justified in "letting the men go" andthat the "matter" would have to be decided by the Board.Upon the request of Chapman, an associate of Wollacott, Marsh byletter dated April 5 set forth certain facts concerning the discrimina-tion allegedly practiced by the respondent.Chapman informedMarsh by telephone that, he had received the letter and was takingthe matters raised therein under advisement.Marsh heard nothingfurther from Chapman.On April 12 a final conference was held at the Board's RegionalOffice to attempt informally to settle this case.Wollacott,Marsh,Sokol, an attorney for the Board,13 and Risely, a discharged unionemployee of the respondent, were present.When Sokol asked Wolla-cott if there was any way the case could be settled, Wollacott replied.that there was no way to avoid a hearing; that "Moeller had made uphismind in January that he was not going to deal with the unionand the company still had the same opinion"; that the respondent feltjustified in releasing the men and would not consider reemployingthem; and that the respondent would not negotiate a contract withthe United.The record clearly shows that although the respondent, withoutrequesting proof, acknowledged the United's majority representationat the first conference on January 24, it has refused, upon request, atall times between January 21 and April 12 to treat and bargain withtheUnited as the exclusive representative of the production em-ployees.The record fails to disclose any justification for this ada-mant position of the respondent.At oral argument the respondentcontended that it as well as the United refused to enter into negotia-tions for a contract until the United's charges of discrimination hadfirst been settled.This contention is not supported by the record.The respondent's position during these negotiations may best beepitomized by the statement of Wollacott who stated at the April 12conference that Moeller had made up his mind in January not to"deal" or negotiate a contract with the United.We think it clear,from the fact set forth above, that the respondent did not on January21 or at any time thereafter intend to bargain collectively with the.United.23 Sokol represented the Board at the hearing. LOS ANGELES SPRING BED COMPANY543'.We find that the respondent on January 21, 1939, and at all timesthereafter,and on April 12, 1939,refused to bargain collectively withthe United as the representative of its production employees inrespect to rates of pay,wages, hours of employment,and other con-ditions of employment,and that it thereby interferedwith,restrained,and coerced its employees in the exercise of the rights guaranteed bySection7 of the Act.IV.THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom andto take certain affirmative action which we deem necessary to effectu-ate the policies of the Act.We have found that the respondent refused to bargain collectivelywith the United.We shall order it, upon request, to bargain col-lectively with the United as the exclusive representative of its em-ployees within the unit which we have found to be appropriate.We have found that the respondent discriminatorily dischargedand refused to reinstate the 15 employees named in Appendix A.We shall order the respondent to offer these employees immediatereinstatement to their former positions and to make them whole forany loss of pay they have suffered by reason of the respondent's dis-crimination by payment to each of them of a sum of money equalto the amount which he would have normally earned as wages fromthe date of the termination of his employment to the date of therespondent's offer of reinstatement, less his net earnings 14 duringsaid period.'kBy "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent,which would not have been incurred but for his unlaw-ful discharge and the consequent necessity of his seeking employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters and. Joinersof America,Lumber and Sawmill Workers Union, Local2590, 8 N.L. R. B. 440.Moniesreceived for work performed upon Federal,State, county,municipal,or other work-reliefprojects are not considered as earnings,but as provided, below in the Order, shall bededucted from the sum due the employee and the amount thereof shall be paid over tothe appropriate fiscal agency of the Federal, State, county, municipal, or other govern-ment or governments which supplied the funds for said work-relief projects. 544'.DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon: the. foregoing findings of fact and upon the entire record inthe case, the Board makes the following :CONCLUSIONS OF LAW1.United FurnitureWorkers of America, Local 576, is a labororganization within the meaning of Section 2 (5) of the Act.2.The respondent, by discriminating in regard to hire and tenureof employment of the 15 employees listed in Appendix A, andthereby discouraging membership in United Furniture Workers ofAmerica,. Local 576, has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (3) of the Act.3.The production employees of the respondent, excluding officeand clerical employees, and supervisory employees not working ata trade, at all times material herein constituted and now constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.4.United Furniture Workers of America, Local 576, was on Jan-uary 21, 1939, and at all times since has been, the exclusive repre-sentative of all employees in such unit for the purposes of collectivebargaining,, within the meaning of Section 9 (a) of the Act.5.The respondent, by refusing to bargain collectively with theUnited Furniture Workers of America, Local 576, as the exclusiverepresentative of its employees in an appropriate unit, has engagedin and is engaging in unfair labor practices, within the meaning ofSection 8 (5) of the Act.6.The respondent, by interfering with, restraining, and coercingits employees in the exercise of rights guaranteed in Section 7 of theAct, has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that TheLos Angeles Spring Bed Company, and its officers, agents, successors,and assigns shall:1.Cease and desist from :(a)Discouraging membership in United Furniture Workers ofAmerica, Local 576, or any other labor organization of its employees,by discharging or refusing to reinstate any of its employees or in ._545any other manner discriminating in regard to hire or tenure ofemployment;-(b)Refusing to bargain with United FurnitureWorkers ofAmerica, Local 576, as the exclusive representative of ahl its pro-duction employees, excluding office and clerical employees, andsupervisory employees not working at a trade;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their -own -choosing, and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the. following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to the 15 persons listed in Appendix A immediate andfull reinstatement to their positions without prejudice to -theirseniority or other rights and privileges;(b)Make whole the persons listed in Appendix A for any loss ofpay they may have suffered by reason of the respondent's discrimi-nation in regard to their hire and tenure of employment by paymentto each of them of a sum of money equal to that which each wouldnormally have earned as wages during the period from the date ofsuch discrimination against him to the date of the respondent's offerof reinstatement, less his net earnings 15 during said period; providedthat the respondent. shall deduct from the amount otherwise due toeach of the aforesaid persons a sum equal to that received by him forwork performed upon Federal, State, county, municipal, or otherwork-relief projects during the period for which the back pay isdue him under the terms of this Order, and shall pay any suchamount deducted to the appropriate fiscal agency of the Federal,State, county, municipal, or other government or governments whichsupplied the funds for said work-relief projects;(c)Upon request, bargain collectively with United FurnitureWorkers of America, Local 576, as the exclusive representative of allits production employees, excluding office and clerical employees, andsupervisory employees not working at a trade;(d)Post immediately in conspicuous places in its plant at LosAngeles, California, and maintain for a period of at least sixty(60) consecutive days from the date of posting notices to its em-ployees, stating: (1) that the respondent will not engage in theconduct from which it is ordered to cease and desist in paragraphs1 (a), (b), and (c) of this Order; (2) that the respondent will take15 See footnote 14,supra. ,546DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe affirmative action set forth in paragraphs 2 (a), (b), and (c) ofthe Order; and (3) that the respondent's employees are free tobecome or remain members of United Furniture Workers of America,Local 576, and the respondent will not discriminate against anyemployee because of membership or activity in that organization;(e)Notify the Regional Director for the Twenty-first Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.APPENDIX ARogerJohnsonMarvin GharetFernando GonzalesJoseph MorrisEdgar AndersonAshton MooreWilliam W. VerburgErnesto GuerreroFrank DavisGordon LovellFrank RiselyVeir AndersonReuben MirandiWilliam C. StickanRobert M. Edwards